DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-23 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 8 2022 is acknowledged.
Claims 1, 2, 4-7, 9-16 and17 of Group I (directed to Form 3A of the ceftolozane sulfate DMAc) have been found allowable. Upon finding claims 1, 2, 4-7, 9-16 and 17 are directed to allowable form 3A, Group II were rejoined and examined (directed to Form 3B) and are also determined to be allowable. See enclosed PE2E and SciFinder searches by the Examiner. In summary, claims 1-21 are allowable. However as noted below, claims 22-23 are rejected. 

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on Oct 15, 2021, June 8 2021, Dec 11 2019, and July 17 2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-23 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Pub 20140187528A1.
Claim 22 is directed to a pharmaceutical composition comprising a therapeutically effective amount of ceftolozane sulfate and a pharmaceutically acceptable carrier wherein the ceftolozane sulfate is obtained by a process comprising the steps of: 
(a) converting ceftolozane sulfate DMAc solvate of Claim 1 into ceftolozane sulfate;
(b) forming a ceftolozane sulfate solution comprising ceftolozane sulfate, and
(c) lyophilizing the ceftolozane sulfate solution to obtain a lyophilized ceftolozane sulfate composition.

In terms of claim interpretation, claim 21 recites its ceftolozane sulfate is obtained by the process of converting ceftolozane sulfate DMAc, of claim 1, into ceftolozane sulfate, as per process step a).  The ceftolozane sulfate is further lyophilized by process steps b) and c) into lyophilized ceftolozane sulfate.  
These limitations are product by process limitations that do not add patentable weight to the claimed pharmaceutical composition comprising lyophilized ceftolozane sulphate, see MPEP 2113 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 22-23 and the limitations of a pharmaceutical composition comprising ceftolozane sulphate, further comprising tazobactam, US Pub 528 teaches a composition obtained by a process comprising the steps of:
a) combining tazobactam acid, ceftolozane sulfate, sodium chloride, and L-arginine in an aqueous solution at a pH of 5-7; and
b) lyophilizing the aqueous solution to obtain the composition, see claim 49.  
While claim 22 recites the composition references the ceftolozane sulfate DMAc compound of claim 1, with a specific XRPD pattern, it is pointed out that such DMAc intermediate is converted into ceftolozane sulfate by the process limitations of steps a)-c).  Accordingly, this limitation has no patentable weight as the claimed compositions of claims 22-23 comprise  ceftolozane sulfate.
Therefore, the claimed invention is anticipated by the cited prior art.

Allowable Subject Matter
Claims 1-21 are allowed.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629